FILE COPY




                          COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NOS. 02-13-00320-CV
                                    02-13-00321-CV


IN RE FI'NESS EDWARD STOKES




                                     ------------

      FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY

                                     ------------

                                     ORDER

                                     ------------

      The court has considered relator’s petition for writ of mandamus [and

motion for temporary relief] and is of the tentative opinion that a serious question

concerning the relief requires further consideration. See Tex. R. App. P. 52.8(b).

Accordingly, it is ordered that:

      1.     The State shall file a response with the court by 5:00 p.m. on

             Monday, September 30, 2013.
                                                                        FILE COPY




      2.     Any reply shall be filed by 5:00 p.m. on Monday, October 7,

             2013. However, the court may consider and decide the case

             before a reply is filed. Tex. R. App. P. 52.5.

      The clerk of this court is directed to transmit a copy of this order to the

relator, the State, the trial court judge, and the trial court clerk.

      DATED September 19, 2013.


                                                       PER CURIAM

PANEL: DAUPHINOT, MCCOY, and GABRIEL, JJ.




                                            2